FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October , 2010 Brazilian Distribution Company (Translation of Registrants Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X NOTICE TO THE MARKET São Paulo, Brazil, October 14, 2010. Grupo Pão de Açúcar [NYSE: CBD; BM&FBOVESPA: PCAR5 (PNA)] announces the change of the ratio of its ADR (American Depositary Receipt) program whereby one ADR (CBD) will represent one preferred share of CBD (PCAR5). This ratio change will result in a 2 for 1 split (one additional ADR for each ADR held). The depositary institution, The Bank of New York Mellon, will issue new ADRs and distribute them to the ADR holders as per the following schedule: · The record date, as of which the holders of CBDs ADRs at the NYSE shall be entitled to the additional ADRs, at the ratio of 1 (one) additional ADR to each ADR already held, is October 14, 2010; · The payable date for the additional ADRs is October 15, 2010; and · The effective date for the ratio change isOctober 18, 2010. TheADRs presently held by registered holders will not be called in for exchange and will automatically represent the new ratio. No action will be necessary on the part ofthe ADR holders. ADRs arising from the split approved herein will be of the same type and shall confer their holders the same rights of previously existing shares and ADRs. São Paulo, October 14, 2010. Vitor Fagá Investor Relations Officer SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:October 14, 2010 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Vitor Fagá de Almeida Name:Vitor Fagá de Almeida Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
